DETAILED ACTION
Amendment received 11 October 2022 is acknowledged.  Claims 8-20 are pending and have been considered as follows.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8-10, 12-13, 15-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Durkos (US Patent No. 5,904,789).

As per Claim 8, Durkos discloses a robotic fastening system (10) operative to autonomously fasten a first subassembly (62) to a second subassembly (58) at a plurality of fastening sites (as per next target in BLOCK 426 in Fig. 11 via NO at 436 in Fig. 12) (Figs. 1-2, 10-12; 5:15-6:24, 13:54-15:51), the system (10) comprising:
a fastening tool (64) arranged to deploy fasteners (132) to secure portions of the first subassembly (62) to the second subassembly (58) at various ones of the fastening sites (as per next target in BLOCK 426 in Fig. 11 via NO at 436 in Fig. 12) (Figs. 1-3, 10-12; 5:15-6:64, 13:54-15:51);
a set of actuators (e.g., 24, 72, 188) arranged to move the fastening tool (64) to the various ones of the fastening sites (as per next target in BLOCK 426 in Fig. 11 via NO at 436 in Fig. 12) (Figs. 1-4, 10-12; 5:15-7:50, 13:54-15:51), wherein the fastening tool (64) is movable along a longitudinal direction (22), a transverse direction (70), and a height direction (112) (Figs. 1-4, 5:15-7:50);
a proximity sensor (116, 118) fixed proximate the fastening tool (64) and movable with the fastening tool (64) (Fig. 3, 6:41-57);
a controller circuit (e.g., 260, 274, 278, 284, 302) operative to individually (as per 278, 284, 302) control each of the set of actuators (e.g., 24, 72, 188) and to read (as per 262 of 260) an output of the proximity sensor (116, 118) (Figs. 3, 6-7, 6:41-57, 8:28-9:50), wherein the controller circuit (e.g., 260, 274, 278, 284, 302) is programmed (as per 388) to execute a fastening-tool movement routine (as per 394) to move the fastening tool (64) to a first one (as per first instance through 428) of the fastening sites (as per next target in BLOCK 426 in Fig. 11 via NO at 436 in Fig. 12) (Figs. 10-12, 13:54-15:51) wherein:
the fastening tool (64) is initially moved toward a nominal expected position (as per 428) of the first one (as per first instance through 428) of the fastening sites (as per next target in BLOCK 426 in Fig. 11 via NO at 436 in Fig. 12) according to a predefined movement profile (as per 414) (Figs. 10-12, 13:54-15:51);
on approach of the fastening tool (64) to the first one (as per first instance through 428) of the fastening sites (as per next target in BLOCK 426 in Fig. 11 via NO at 436 in Fig. 12), an output of the proximity sensor (116, 118) is compared against first detection criteria (as per 418) (Figs. 10-12, 13:54-15:51);
in response to satisfaction (as per YES at 418) of the first detection criteria (as per 418), the motion of the fastening tool (64) is adjusted (as per 432) and the output of the proximity sensor (116, 118) is compared against second detection criteria (as per 430) that is different from the first detection criteria (as per 418) (Figs. 10-12, 13:54-15:51);
in response to satisfaction (as per 432) of the second detection criteria (as per 430), the fastening tool (64) deploys (as per 434) a fastener (132) to secure the first subassembly (62) to the second subassembly (58) at the first one (as per first instance through 428) of the fastening sites (as per next target in BLOCK 426 in Fig. 11 via NO at 436 in Fig. 12) (Figs. 10-12, 13:54-15:51).

As per Claim 9, Durkos further discloses wherein the first detection criteria (as per 418 to 428 via 420, 422) includes criteria to detect a first edge (as per “knots or heavy grain lines” in 15:15-22) of the second subassembly (58) and wherein the second detection criteria (as per 430) includes criteria to detect a portion of the first subassembly (62) (Figs. 10-12, 13:54-15:51).

As per Claim 10, Durkos further discloses wherein the controller circuit (e.g., 260, 274, 278, 284, 302) is further operative to process the output of the proximity sensor (116, 118) to store a plurality of proximity measurement samples (as per 414, 424, 440, 442) and compute a running statistical summary of the plurality of samples (Figs. 10-12, 13:54-15:51), and wherein the first detection criteria (as per 418) and the second detection criteria (as per 430) each defines a range of proximity differences between a current at least one proximity sample (as per 414, 424, 440, 442) and the statistical summary (Figs. 10-12, 13:54-15:51).

As per Claim 12, Durkos further discloses wherein the predefined movement profile (as per 414) includes motion of the fastening tool (64) in a direction perpendicular (as per 112) to an expected edge of the second subassembly (58) (Figs. 3, 10-12; 6:41-57, 13:54-15:51).

As per Claim 13, Durkos further discloses wherein the adjusted (as per 432) motion of the fastening tool (64) includes motion in a direction (as per 22, 70, 112) perpendicular to an expected neutral axis of a portion of the first subassembly (62) (Figs. 3, 10-12; 6:41-57, 13:54-15:51).

As per Claim 15, Durkos further discloses wherein the predefined movement profile (as per 414) includes motion of the fastening tool (64) along a curvilinear trajectory (Figs. 10-12, 13:54-15:51).

As per Claim 16, Durkos further discloses wherein the initial movement of the fastening tool (64) according to the predefined movement profile (as per 414) includes scanning of the fastening tool (64) in a predefined region proximate the nominal expected position of the first one (as per first instance through 428) of the fastening sites (as per next target in BLOCK 426 in Fig. 11 via NO at 436 in Fig. 12) (Figs. 10-12, 13:54-15:51).

As per Claim 17, Durkos further discloses wherein the controller circuit (e.g., 260, 274, 278, 284, 302) is programmed to vary (as per 424, 442) the predefined movement profile (as per 414) in response to the output of the proximity sensor (116, 118) (Figs. 10-12, 13:54-15:51).

As per Claim 19, Durkos further discloses wherein the controller circuit (e.g., 260, 274, 278, 284, 302) is programmed to indicate an exception condition (as per 424) in response to non-satisfaction of the second detection criteria (as per 430) (Figs. 10-12, 13:54-15:51).

As per Claim 20, Durkos further discloses wherein the controller circuit (e.g., 260, 274, 278, 284, 302) is programmed to forgo deployment of the fastener (132) at the first one (as per first instance through 428) of the fastening sites (as per next target in BLOCK 426 in Fig. 11 via NO at 436 in Fig. 12) in response to the exception condition indication (as per 424) (Figs. 10-12, 13:54-15:51).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Durkos (US Patent No. 5,904,789) in view of Bullen (US Patent No. 5,848,458).

As per Claim 11, Durkos discloses all limitations of Claim 8.  Durkos does not expressly disclose wherein the first detection criteria and the second detection criteria are dynamically varied based on speed of the motion of the fastening tool.
Bullen discloses a system (200) for positioning a machine tool (265) via motors (230, 236, 250) (Figs. 2A-B; 4:16-6:7).  The machine tool (265) is governed by a controller (516) in accordance with a task signal (514) (Fig. 6; 7:63-8:63).  The task signal (514) defines velocity commands for the motors (230, 236, 250) (Fig. 6; 8:9-63) that are corrected in view of detected error (9:16-29).  As such, Bullen teaches controlling positioning of the tool dynamically based on speed of the motion of the tool.  In this way, the tool (265) is controlled in accordance with a desired vector (Fig. 6; 8:9-63).  Like Durkos, Bullen is concerned with robot control systems.
Therefore, from these teachings of Durkos and Bullen, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Bullen to the system of Durkos since doing so would enhance the system by controlling in accordance with a desired vector.  Applying the teachings of Bullen to the system of Durkos would involve “wherein the first detection criteria and the second detection criteria are dynamically varied based on speed of the motion of the fastening tool” in that the positioning as per Durkos would be informed by the speed control as per Bullen.

As per Claim 14, Durkos discloses all limitations of Claim 8.  Durkos does not expressly disclose wherein the adjusted motion of the fastening tool includes motion at a slower speed than the initial movement.
Bullen discloses a system (200) for positioning a machine tool (265) via motors (230, 236, 250) (Figs. 2A-B; 4:16-6:7).  The machine tool (265) is governed by a controller (516) in accordance with a task signal (514) (Fig. 6; 7:63-8:63).  The task signal (514) defines velocity commands for the motors (230, 236, 250) (Fig. 6; 8:9-63) that are corrected in view of detected error (9:16-29).  As such, Bullen teaches controlling positioning of the tool at a slower speed than the initial movement in response to specified errors.  In this way, the tool (265) is controlled in accordance with a desired vector (Fig. 6; 8:9-63).  Like Durkos, Bullen is concerned with robot control systems.
Therefore, from these teachings of Durkos and Bullen, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Bullen to the system of Durkos since doing so would enhance the system by controlling in accordance with a desired vector.  Applying the teachings of Bullen to the system of Durkos would involve “wherein the adjusted motion of the fastening tool includes motion at a slower speed than the initial movement” in that the positioning as per Durkos would involve reducing speed in response to specified vector errors as per Bullen.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Durkos (US Patent No. 5,904,789) in view of Sasaki (US Patent No. 4,651,601).

As per Claim 18, Durkos discloses all limitations of Claim 17.  Durkos further discloses wherein the controller circuit (e.g., 260, 274, 278, 284, 302) is programmed to vary (as per 424, 442) the predefined movement profile (as per 414) in response to the output of the proximity sensor (116, 118) (Figs. 10-12, 13:54-15:51).  Durkos does not expressly disclose wherein output of the proximity sensor includes collision detection.
Sasaki discloses a control system (as per 1, 9, 10) for a machine tool (as per 25, 24) (Fig. 1; 2:22-3:2).  Positioning of the machine tool (as per 25, 24) is governed by a controller (as per 1, 9, 10) (Fig. 1; 2:22-3:2).  In one embodiment, the controller (as per 1, 9, 10) includes a collision prevention routine (as per punching inhibit region in Fig. 5) that operates to prevent operations that would involve a collision (Fig. 5; 3:52-4:12).  In this way, breaking down of the machine tool is prevented (1:8-15).  Like Durkos, Sasaki is concerned with machine tool systems.
Therefore, from these teachings of Durkos and Sasaki, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Sasaki to the system of Durkos since doing so would enhance the system by preventing breaking down of the system.  Applying the teachings of Sasaki to the system of Durkos would involve “wherein output of the proximity sensor includes collision detection” in that positioning as per Durkos would be informed by collision prevention as per Sasaki.
Response to Arguments
Applicant's arguments filed 11 October 2022 have been fully considered as follows.
Applicant argues that the objections to the Drawings should not be maintained in view of the amendments (page 6 of Amendment).  This argument is persuasive in view of the amendments.  Therefore, these objections are not maintained.
Applicant argues that the objection to the Claims should not be maintained in view of the amendments (page 6 of Amendment).  This argument is persuasive in view of the amendments.  Therefore, this objection is not maintained.
Applicant argues that rejections under 35 USC 112 should not be maintained in view of the amendments (page 7 of Amendment).  This argument is persuasive in view of the amendments.  Therefore, these rejections are not maintained.
Applicant argues that the rejections under 35 USC 102 should not be maintained because “[in the claim language] the output of the proximity sensor is compared against the first detection criteria on approach of the fastening tool to the first one of the fastening sites” (page 7 of Amendment) and, as such, “[in the claim language] the comparison is made while the fastening tool is in motion” (page 7-8 of Amendment).  The claim language at issue recites as follows as per line 16-17 of Claim 1: “on approach of the fastening tool to the first one of the fastening sites, an output of the proximity sensor is compared against first detection criteria”.  Applicant does not assert, and there is no proper basis for applying, a special definition for any term in the claim language at issue.
According to Applicant’s Specification as filed:
¶31:	FIG. 3 is a flow diagram illustrating a process that may be carried out by controller 150 for controlling the approach of the fastening tool 120 to a fastening site according to various embodiments.

¶34:	As the fastening tool approaches the nominal location of the fastening site, the movement speed or trajectory may be automatically adjusted regardless of any lack of sensed proximity in order to facilitate locating the actual fastening site.

¶36:	In another example, adjustment of the direction of travel may enhance fastening site detection by approaching the site at an angle that facilitates repeatable detection, such as approaching a portion of the mesh subassembly from an angle that is perpendicular to the expected neutral axis of a wire.

In view of Applicant’s Specification as filed, processes in the controller (150) governing operation of the fastening tool (120) relative to the fastening site are all performed for “controlling the approach” of the fastening tool (120) to a fastening site (as per ¶31).  Further, in one embodiment (¶34), the fastening tool (120) “approaches” the nominal location of the fastening site at a specified movement speed or trajectory.  In another embodiment (¶35), adjustment of direction of travel many enhance fastening site detection by “approaching” the site at an angle that facilitates detection.
Comparing to the claim language at issue to Applicant’s Specification as filed, the claim language include embodiments in which “on approach of the fastening tool to the first one of the fastening sites, an output of the proximity sensor is compared against first detection criteria” describes (as per ¶31) operations of the controller (150) to govern the fastening tool (120) relative to the fastening site by comparing output from the proximity sensor against the first detection criteria.  The Specification does include embodiments in which “on approach” involves specified movement speed or trajectory toward a nominal location (¶34) and embodiments in which “on approach” involves movement at a specified angle (¶35).  However, the claim language at issue is not necessarily limited to embodiments in which “on approach” involves specified movement speed, trajectory, or angle of the fastening tool.  Specifically, as discussed above, the Specification identifies alternative embodiments in which “approach” describes any operations performed in the controller (150) in connection with directing the fastening tool (120) to the fastening site.  Further, in the claim language itself the fastening tool is “initially moved” in a separate part of the movement routine (see Claim 1, line 14-15) and motion is “adjusted” in another separate part of the movement routine (see claim 1, line 18-20).
Comparing the teachings of Durkos to the claim language at issue, Durkos discloses “on approach of the fastening tool to the first one of the fastening sites, an output of the proximity sensor is compared against first detection criteria” in that the computer (260), master controller (274) and axis controls (278, 284, 302) operate to position the stapler (64) relative to a specified target (as per 428) and, in the event that not all staples have been inserted (NO at 436 in Fig. 12), operate to position the stapler (64) relative to a next target (as per 426 in Fig. 11 from 436 in Fig. 12) by performing operations including comparing output of a cameras (116, 118) with a specified value for detection of the desired target (as per 418) (Figs. 10-12, 13:54-15:51).  As discussed, above, “on approach” in the claim language includes embodiments directed to operation of the controller circuit in determining operations of the fastening tool relative to the fastening site.  As discussed above, operation of the computer (260), master controller (274) and axis controls (278, 284, 302) of Durkos operate to determine operations of the stapler (64) relative to a specified target.  Accordingly, Durkos discloses all limitations in the claim language at issue.
As such, Applicant’s argument involves an improper interpretation of the claim language at issue and/or an improper interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 102 should not be maintained because “[in the claim language] the motion is adjusted in response to satisfaction of the first detection criteria” (page 8 of Amendment).  However, Durkos discloses “in response to satisfaction of the first detection criteria, the motion of the fastening tool is adjusted and the output of the proximity sensor is compared against second detection criteria that is different from the first detection criteria” in that when the target is found (YES at 418) by comparing output of a cameras (116, 118) with a specified value for detection of the desired target (as per 418), the stapler (64) is moved in accordance with any position error corrected (as per 432) and the data from the cameras (116, 118) detecting the target (428) is modified in view of any position error (430) that was not present in the target detection (as per 418) (Figs. 10-12, 13:54-15:51).  Accordingly, Durkos discloses all limitations in the claim language at issue.
As such, Applicant’s argument involves an improper interpretation of the claim language at issue and/or an improper interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 102 should not be maintained because “These features are not taught or suggested by Durkos” (page 8 of Amendment).  However, as discussed above, Durkos discloses all limitations in the claim language at issue.  As such, Applicant’s argument involves an improper interpretation of the claim language at issue and/or an improper interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper. 

Applicant argues that the rejections under 35 USC 102 should not be maintained because “There is no teaching or suggestion in Durkos of any comparison made on approach of the fastening tool to the first one of the fastening sites of the proximity sensor measurement to the first detection criteria, as required in claim 8” (page 8 of Amendment).  However, as discussed above, Durkos discloses all limitations in the claim language at issue.  As such, Applicant’s argument involves an improper interpretation of the claim language at issue and/or an improper interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 102 should not be maintained because “Since Durkos does not teach or suggest comparing an output of the proximity sensor against first detection criteria on approach of the fastening tool to the fastening site, it follows that Durkos also does not teach or suggest adjusting motion of the fastening tool in response to satisfaction of the first detection criteria, as claimed in claim 8” (page 8 of Amendment).  However, as discussed above, Durkos discloses all limitations in the claim language at issue.  As such, Applicant’s argument involves an improper interpretation of the claim language at issue and/or an improper interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664